PER CURIAM.
Plaintiff Linda L. Hiott appeals the judgment of the district court, arguing that the district court erred in granting Defendant Wal-Mart Stores, Inc.’s motion for summary judgment. We agree with the district court that even if we assume the stacked pictures that injured Plaintiff presented a hazard, there is no evidence that the Defendant had superior knowledge of the hazard. See Metts v. Wal-Mart Stores, Inc., 269 Ga.App. 366, 604 S.E.2d 235, 237 (2004); Foodmax v. Fleming, 219 Ga.App. 469, 465 S.E.2d 489, 490 (1995). The judgment of the district court is, therefore,
AFFIRMED.